Appeal from an order of the Supreme Court at Special Term, entered February 25, 1974 in Schenectady County, which restored the within action to the Day Calendar. On February 5, 1973, this action was placed upon the Deferred Calendar in Supreme Court, Schenectady County. Pursuant to an order to show cause served January 29, 1974 and returnable February 4, 1974, a motion was made seeking restoration of the action to the Day Calendar. An order dated February 25, 1974 granted the requested relief and this appeal ensued. While the record in this case discloses a long history of restoration and removal from the Trial Day Calendar, it appears that the order of the Trial Justice was a valid exercise of his discretion (22 NYCRR 861.15, 861.16). Appellant’s further argument that a prior restoration of this action to the Day Calendar on November 22, 1972 was improper is found to be without merit and rejected under the circumstances presented in this case. Order affirmed, with costs. Koreman, P. J., Greenblott, Kane, Mahoney and Larkin, JJ., concur.